PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No.  11,033,391
Issue Date: June 15, 2021
Application No. 15/851,557
Filed: December 21, 2017
Attorney Docket No. CVTI.005A
:
:
:   DECISION ON REQUEST FOR REFUND
:
:




This is a decision on the request for refund filed May 26, 2021.  

The request is DISMISSED.

Applicant filed the above request for refund of $70 and states in part that “[a]pplicant requests a refund for fees erroneously paid to or charged by the Office.  On May 5, 2021, Applicant filed a Petition to Withdraw an Application from Issue after Payment of the Issue Fee. . . Details regarding the fees paid and to be refunded”.

A review of the Office records for the above-identified application indicates that an e-Petition to Withdraw the Application from Issue under 37 CFR 1.313(c) was filed electronically and auto-granted on May 5, 2021.  A petition fee of $70 was received (small entity rate).  The fee is required and cannot be refunded.  

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.  	




/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions